                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



DANIEL T. SCHAEFER,                          No. 2:19-cv-0841 KJM CKD P

               Plaintiff,

       v.

A. HUBBARD, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Daniel T. Schaefer, CDCR # P-19610, a necessary and material witness in a settlement
conference in this case on October 22, 2019, is confined in the California Health Care Facility
(CHCF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Deborah Barnes, by video conference from his place of
confinement, to the U. S. District Court, Courtroom #27, 501 I Street, Sacramento, California
95814, on Tuesday, October 22, 2019 at 10:00 a.m.

                            ACCORDINGLY, IT IS ORDERED that:
   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for the defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Pete Buzo, Courtroom Deputy, at (916) 930-4128.

               WRIT OF HABEAS CORPUS AD TESTIFICANDUM
To: Warden, CHCF, P. O. Box 32050, Stockton, California 95213:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: August 5, 2019
